             Case 1:21-mj-00033-SH Document 7 Filed 01/22/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
United States of America                           §
                                                   §
vs.                                                §     NO: AU: 21-MJ-00033-SH
                                                   §
(1) Christopher Ray Grider                         §

                        ORDER OF TEMPORARY DETENTION

Place:           501 West 5th Street, Austin, Texas, 78701         Courtroom No.: 6, 6th Floor
Presiding Judge: U.S. Magistrate Judge Susan Hightower             Date and Time: January 27, 2021
                                                                   at 1:30 p.m.

      IT IS ORDERED that this case is set for a PRELIMINARY HEARING AND

DETENTION HEARING BY VIDEO TELECONFERENCE on Wednesday, January 27,

2021 at 1:30 p.m. Video teleconference information will be sent to counsel of record. Members

off the public wishing to attend should contact Courtroom Deputy James Ferrell at

James_Ferrell@txwd.uscourts.gov. Pursuant to Rule AT-5(l) of the Local Court Rules of the

United States District Court for the Western District of Texas, photographing, broadcasting, or

televising any judicial proceeding or any person directly or indirectly involved in a proceeding,

whether court is in session or not, in or from any part of a United States Courthouse, is prohibited,

except with the permission of the judge presiding.

      IT IS FURTHER ORDERED that in the event the services of a court interpreter are required,

counsel for the defendant shall notify the U.S. District Clerk’s Office no less than three days before

the date of the hearing.

      Pending the hearing, the defendant is to be detained in the custody of the United States Marshal

or any other authorized officer. The custodian must bring the defendant to the hearing at the time,

date, and place set forth above.
          Case 1:21-mj-00033-SH Document 7 Filed 01/22/21 Page 2 of 4




   If the defendant chooses to waive hearing(s), a written waiver (attached) must be signed by

defendant and defendant's counsel and filed by 4:00 p.m. the day before scheduled hearing.

SIGNED on January 22, 2021.

                                               SUSAN HIGHTOWER
                                               UNITED STATES MAGISTRATE JUDGE
            Case 1:21-mj-00033-SH Document 7 Filed 01/22/21 Page 3 of 4




                      UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

United States of America

v.                                                     Case Number: AU: 21-MJ-00033-SH

(1) Christopher Ray Grider


              DEFENDANT'S WAIVER OF DETENTION HEARING
       Defendant, (1) Christopher Ray Grider, files this waiver in response to the Order of
Temporary Detention Hearing which was issued by the Court. After further investigation,
Defendant wishes at this time to waive the right to a detention hearing, subject to their right to
bring a motion concerning detention at a later date.




                                                   Respectfully submitted,
Defendant


Date                                               Attorney for Defendant




                                CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the foregoing document was
delivered to the Assistant United States Attorney on the          day of              , 20    .




                                                   Attorney for Defendant
                    Case 1:21-mj-00033-SH Document 7 Filed 01/22/21 Page 4 of 4



AO 468 (Rev. 01/09) Waiver of a Preliminary Hearing




                                              UNITED STATES DISTRICT COURT
                                               WESTERN DISTRICT OF TEXAS
                                                    AUSTIN DIVISION
United States of America

v.                                                             NO: AU: 21-MJ-00033-SH

(1) Christopher Ray Grider


                                     WAIVER OF A PRELIMINARY HEARING
             I understand that I have been charged with an offense in a criminal complaint filed in this
court or charged with violating the terms of probation or supervised release in a petition filed in
this court. A magistrate judge has informed me of my right to a preliminary hearing under Fed. R.
Crim. P. 5, or to a preliminary hearing under Fed. R. Crim. P. 32.1.


             I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5 or Fed. R. Crim.
P. 32.1.



Date:


                                                                      Defendant's signature




                                                                 Signature of defendant's attorney
